IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-11197
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOE RILEY SLAUGHTER,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 6:99-CR-10-3
                       --------------------
                           June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Joe Riley Slaughter appeals from his sentence for

distribution of crack cocaine and aiding and abetting.   He

contends that the district court erred by failing to rule on his

downward-departure motion.   The Government argues that we lack

jurisdiction to consider Slaughter’s contention.

     By adopting the Presentence Report, imposing a 151-month

sentence, and explaining that the sentence was appropriate partly

in light of Slaughter’s criminal history (explicitly rejecting

the reason Slaughter had offered in support of a downward

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-11197
                                -2-

departure), the district court implicitly denied the motion.      See

United States v. Como, 53 F.3d 87, 90 (5th Cir. 1995).      The

record does not indicate that the district court mistakenly

believed it lacked authority to downwardly depart; we lack

jurisdiction to review the district court’s implicit denial of

Slaughter’s downward-departure motion.       United States v.

Landerman, 167 F.3d 895, 899 (5th Cir. 1999).

     APPEAL DISMISSED.   5TH CIR. R. 42.2.